Parties — Alien Enemy.An alien enemy cannot sustain a suit in the courts of the United States.This was a bill in equity [by Joseph Mumford against Henry Mumford], upon the face of which it appeared, that the complainant was an alien enemy, to wit, a subject of the king of the United Kingdom of Great Britain and Ireland, resident within the realm thereof. It was admitted by the counsel on each side, that the fact was truly stated, and thereupon THE COURT ordered the bill to be dismissed, being of opinion that an alien enemy has no persona standi in judicio, and cannot prosecute any suit in the courts of this country. Daubigny v. Davallon, 2 Anstr. 462. Bill dismissed.Mr. Burrill, for complainant. [Reported by íohn Gallison. Esq.]